                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

JESSICA TAYLOR,                             *

       Plaintiff,                           *

vs.                                         *
                                                     CASE NO. 4:18-CV-232 (CDL)
PEOPLE SALES & PROFIT CO.,                  *

       Defendant.                           *


                                        O R D E R

       Defendant filed a Motion for Attorneys’ Fees pursuant to

42 U.S.C. § 2000e–5(k) and Federal Rule of Civil Procedure Civil

Procedure      54(d)(2)(B).         Plaintiff       did   not    respond,     and   the

motion (ECF No. 27) is granted to the extent set forth below.

       The Court previously granted Defendant’s summary judgment

motion, concluding that Plaintiff did not exhaust administrative

remedies and thus could not pursue this Title VII action against

Defendant.      Therefore, Defendant is the prevailing party in this

litigation.      See CRST Van Expedited, Inc. v. E.E.O.C., 136 S.

Ct.    1642,   1651      (2016)    (finding     that      a    defendant    may   be   a

prevailing party if the litigation is resolved in its favor,

even if the defendant does not “obtain a favorable judgment on

the merits”).         A district court “may in its discretion award

attorney’s fees to a prevailing defendant in a Title VII case

upon    a   finding      that     the   plaintiff’s       action     was    frivolous,

unreasonable,       or    without       foundation”       or    if   “the   plaintiff
continued       to      litigate         after         it     clearly      became      so.”

Christiansburg        Garment      Co.     v.     Equal       Employment      Opportunity

Comm’n, 434 U.S. 412, 421-22. (1978).                        Here, in February 2019,

Defendant filed documents establishing that Plaintiff knew or

should   have        known    before      she     filed      her   EEOC      charge   that

Defendant, not its franchisor, was her employer.                          Defendant also

notified Plaintiff in January 2019 and again in February 2019

that Defendant never received notice of Plaintiff’s EEOC charge

before   Plaintiff       filed     this    action.           So,   by   February      2019,

Plaintiff should have known that she had not properly exhausted

her administrative remedies.               Accordingly, the Court finds that

Plaintiff continued litigating this action after it became clear

that the action lacked foundation, so Defendant is entitled to

recover attorney’s fees as the prevailing party.

    A prevailing party is entitled to a “reasonable attorney’s

fee.”    42 U.S.C. § 2000e-5(k).                There is a “strong presumption”

that the “lodestar”—the number of hours reasonably expended on

the litigation multiplied by a reasonable hourly rate—yields a

reasonable fee.          In re Home Depot Inc., 931 F.3d 1065, 1082

(11th Cir. 2019).             The Court reviewed Defendant’s motion and

invoices in support and accessed the State Bar of Georgia’s

member   directory       to    determine         how    long    each    of    Defendant’s

lawyers has been admitted to the bar.                       Brittany Bennett, who was

admitted to the Georgia bar in 2016 and performed the bulk of


                                            2
the    work   on   behalf    of    Defendant,       charged    $200.00     per    hour.

Brantley Rowlen, Toni Jo Read, and John Snelling—who have each

been admitted to the Georgia bar for fourteen years or more—

charged $350.00 per hour.           Although Defendant did not submit any

affidavits or other evidence to demonstrate that these hourly

rates are reasonable, the Court finds based on its experience

that these rates are reasonable for employment discrimination

cases in the Middle District of Georgia.1

       According to Defendant’s invoices and brief in support of

its motion, Bennett spent 41.5 hours, Rowlen spent 6.5 hours,

Read   spent   3.5     hours,     and    Snelling    spent    4.0    hours   on    this

action.2       Based    on   the        Court’s   review      of    the   time    entry

descriptions, the hours expended were reasonable.                          Thus, the

lodestar is calculated as follows:

                Timekeeper         Hours          Rate        Total
               Bennett            41.5          $200.00    $8,300.003
               Rowlen             6.5           $350.00    $2,275.00
               Read               3.5           $350.00    $1,225.00
               Snelling           4.0           $350.00    $1,400.00
                                                TOTAL      $13,200.00




1
  Defendant also seeks to recover for time charged by “RH” on July 31,
2019, but Defendant did not explain who RH is or establish that the
rate is reasonable, so RH’s time is excluded.
2 Bennett’s invoices include “non-billable time entries.”
                                                             Defendant
did not argue that this time should be included in the lodestar, and
the Court did not include it.
3 This number does not match the number sought in Defendant’s motion,

but it reflects the number of “billable” hours for Bennett’s time on
the invoices that were provided to the Court, plus $1,700.00 for the
8.5 hours that Bennett billed Defendant in October but had not yet
invoiced at the time of Defendant’s motion.

                                            3
    Plaintiff did not respond to Defendant’s motion or offer

any reason for a reduction to the lodestar, and the Court finds

none.   Accordingly, the Court awards Defendant attorney’s fees

in the amount of $13,200.00.

    Within   twenty-one   days   of    today’s   order,   Plaintiff’s

attorneys shall show cause why they should not be jointly and

severally liable with Plaintiff for these attorney’s fees under

28 U.S.C. § 1927.

    IT IS SO ORDERED, this 17th day of December, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                 4
